Case 8:18-cv-02907-SDM-SPF Document 14 Filed 01/28/19 Page 1 of 1 PageID 49



                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

JULIO GARCIA,

 Plaintiff,
                                                       CASE NO.: 8:18-CV-2907-T-23SP
-vs-

JP MORGAN CHASE BANK, NATIONAL
ASSOCIATION,

 Defendant.
                                         /

                                         NOTICE OF SETTLEMENT

        COMES NOW Plaintiff, Julio Garcia, by and through the undersigned counsel, and hereby

notifies the Court that the parties have reached a settlement with regard to this case and are presently

drafting and finalizing the settlement agreement, and general release or documents. Upon execution of the

same, the parties will file the appropriate dismissal documents with the Court.

                                     CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 28th day of January, 2019 a true and correct copy of the

foregoing has been filed this day with the Court’s CM/ECF system which will send notice of such to all

parties of record.


                                                 /s/ Octavio Gomez
                                                   Octavio “Tav” Gomez, Esquire
                                                   Morgan & Morgan, Tampa, P.A.
                                                   One Tampa City Center
                                                   201 N. Franklin Street, 7th Floor
                                                   Tampa, FL 33602
                                                   Tele: (813) 223-5505
                                                   Fax: (813) 223-5402
                                                   TGomez@ForThePeople.com
                                                   Florida Bar #: 0338620
                                                   Attorney for Plaintiff
